Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 17, 2021 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment corrects minor claim informalities.
The application has been amended as follows:
      	In Claim 1:
1. (currently amended): A data processing method comprising:
detecting a starting point and an ending point of a peak from data of a chromatogram or a spectrogram, that is obtained from a chromatograph or a spectrometer, showing changes in intensity with respect to a parameter;
determining a first reference line that is a regression line obtained from data within a predetermined range including the starting point of the peak, a second reference line that is a regression line obtained from data within a predetermined range 
determining one or more intermediate control points in a triangle defined by the first reference line, the second reference line and the third reference line;
creating a baseline of the peak by creating a Bezier curve between the starting point of the peak and the ending point of the peak to be the baseline of the peak, the Bezier curve being determined by the starting point of the peak, the one or more intermediate control points of the peak, and the ending point of the peak in order on a parameter axis;
creating a baseline-subtracted chromatogram or spectrogram by removing the baseline from the chromatogram or spectrogram; and
displaying the baseline-subtracted chromatogram or spectrogram on a display for analyzing at least one component of a sample said sample is represented in the baseline-subtracted chromatogram or spectrogram.

      	In Claim 4:
4. (currently amended): A system comprising:
a display; and
a data processing device comprising at least one processor that implements:
a peak detector that detects a starting point and an ending point of a peak 
from data of a chromatogram or spectrogram, that is obtained from a chromatograph or a spectrometer, showing changes in intensity with respect to a parameter;

line that is a regression line obtained from data within a predetermined range including the starting point of the peak, a second reference line that is a regression line obtained from data within a predetermined range including the ending point of the peak, a third reference line that is a straight line connecting the starting point of the peak and the ending point of the peak, and one or more intermediate control points in a triangle defined by the first reference line, the second reference line and the third reference line;
a baseline determiner that creates a baseline of the peak by creating
a Bezier curve between the starting point of the peak and the ending point of the peak to be the baseline of the peak, the Bezier curve being determined by the starting point of the peak, the one or more intermediate control points, and the ending point of the peak in order on a parameter axis; and
a baseline-subtracted chromatogram or spectrogram creator that creates a 
baseline-subtracted chromatogram or spectrogram by removing the baseline from the chromatogram or spectrogram, and that causes the display to display the baseline-subtracted chromatogram or spectrogram for analyzing at least one component of a sample said sample is represented in the baseline-subtracted chromatogram or spectrogram.

Note Regarding 35 USC § 101


Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim(s) 1 and 4 recite an abstract idea of “determining a first reference line that is a regression line obtained from data within a predetermined range including the starting point of the peak, a second reference line that is a regression line obtained from data within a predetermined range including the ending point of the peak, and a third reference line that is a straight line connecting the starting point of the peak and the ending point of the peak” (Mathematical Concept), “determining one or more intermediate control points in a triangle defined by the first reference line, the second reference line and the third reference line” (Mathematical Concept), “creating a baseline peak by creating a Bezier curve between the starting point of the peak and the ending point of the peak to be the baseline of the peak, the Bezier curve being determined by the starting point of the peak, the one or more intermediate control points of the peak, and the ending point of the peak in order on a parameter axis” (Mathematical Concept), “creating a baseline-subtracted chromatogram or spectrogram by removing the baseline from the chromatogram or spectrogram” (Mathematical Concept). 
	Under prong 2, step 2A, the abstract idea is integrated into a real world practical application of the abstract idea, i.e., “displaying the baseline-subtracted chromatogram or spectrogram on a display for analyzing at least one component of a sample provided in the chromatograph or the spectrometer and said sample is represented in the baseline-subtracted chromatogram or spectrogram”.
Accordingly, claims 1-4 are patent eligible under 35 USC 101.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a data processing method and system comprising creating a baseline of the peak by creating a Bezier curve between the starting point of the peak and the ending point of the peak to be the baseline of the peak, the Bezier curve being determined by the starting point of the peak, the one or more intermediate control points of the peak, and the ending point of the peak in order on a parameter axis (claims 1, 4) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. (US 2010/0039916) discloses a control device for a laser irradiation device (Abstract, lines 1-3). Hasegawa et al. further discloses creating a 
Ohkubo et al. (EP 2256481) discloses a baseline setting method (Fig. 1) by using a semicircle at point (X, 0) when peaks are seen in the positive Y direction (Fig 1). However, Ohkubo et al. does not disclose creating the baseline of the peak by creating a Bezier curve.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 1, 2022